COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO.
02-11-00452-CV
 
 



Javier
  Davila
 
 
v.
 
 
The
  State of Texas


§
 
§
 
§
 
§


From
  Criminal District Court No. 4
 
of
  Tarrant County (1247096W)
 
November
  15, 2012
 
Per
  Curiam



 
 
JUDGMENT
 
         
This court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed
for want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 


 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.
02-11-00446-CV
NO.
02-11-00447-CV
NO.
02-11-00448-CV
NO.
02-11-00449-CV
NO.
02-11-00450-CV
NO.
02-11-00451-CV
NO.
02-11-00452-CV
 
 



Javier Davila


 


APPELLANT




 
V.
 




The State of Texas


 


APPELLEE



 
 
----------
FROM Criminal
District Court No. 4 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
On
October 21, 2011, appellant Javier Davila filed a notice of appeal challenging
the trial court’s orders to withdraw funds from his inmate trust account in
seven separate trial court cause numbers.  Because we were unable to
determine whether appellant’s rights to due process had been satisfied based on
the record before us, we abated the appeals on November 15, 2011 for 180 days
so that appellant could obtain appealable orders from the trial court.  See,
e.g., Palomo v. State, 322 S.W.3d 304, 307–08 (Tex. App.––Amarillo 2010, order)
(abating appeal to allow appellant time to file an appropriate motion to
modify, correct, or rescind the withdrawal notification and obtain a final,
appealable order addressing that motion), disp. on merits, 330 S.W.3d 920 (Tex. App.––Amarillo 2010, no pet.); see also
Tex. R. App. P. 27.2.
On
June 13, 2012, we sent appellant a letter informing him that the appeals had
been reinstated but that the trial court had not rendered any appealable
orders.  We told appellant that if we did not receive any written,
appealable orders or a response indicating that appellant would obtain such
orders on or before June 25, 2012, the appeals would be dismissed for want of
jurisdiction.  We have received no response, and no appealable orders have
been rendered in the trial court.
Because there are no appealable orders for
this court to review, we dismiss the appeals for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f); Davis v. State, No. 02-11-00016-CV,
2011 WL 5247505, at *1 (Tex. App.––Fort Worth Nov. 3, 2011, no pet.) (mem.
op.).
 
PER CURIAM
 
PANEL:  LIVINGSTON, C.J.;
DAUPHINOT and GARDNER, JJ.
 
DELIVERED: 
November 15, 2012
 
 







[1]See
Tex. R. App. P. 47.4.